Citation Nr: 1539352	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for dental injury from service trauma.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for defective vision, claimed as myopia.  

3.  Entitlement to service connection for ovarian cysts.  

4.  Entitlement to service connection for uterine fibroids.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to service connection for menorrhagia.  

7.  Entitlement to service connection for infertility.  

8.  Entitlement to service connection for retroverted uterus.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for sinusitis, allergic rhinitis, and pharyngitis.  

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

12.  Entitlement to a compensable rating for a left forearm scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to January 1999.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was also pursuing an appeal in the matter of service connection for obstructive sleep apnea.  A September 2013 rating decision granted service connection and assigned a rating and effective date for this condition.  Therefore, that matter is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

In the decision below, the Board will address the claims of whether new material evidence has been received to reopen the previously denied claims of service connection for dental injury due from inservice trauma and for defective vision, claimed as myopia.  The claim for a rating in excess of 10 percent for scar of the left forearm will also be addressed.  All other issues will be addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  By a September 1999 rating decision, the RO denied service connection for dental injury from service trauma and for defective vision.  Those denials were confirmed by a subsequently dated rating decision in November 2001.  The Veteran was notified of the November 2001 decision in December 2001.  She did not file a timely appeal, and the claims became final.  

2.  The evidence received since the last final denial of the claims for service connection for dental injury from service trauma and for defective vision in November 2001 is cumulative and redundant of the evidence previously considered and does not raise a reasonable possibility of substantiating either claim.  

3.  For the entire appeal period, the Veteran's left forearm scar is essentially asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects.  



CONCLUSIONS OF LAW

1.  A November 2001 rating decision wherein it was determined that new and material evidence had not been received to reopen previously denied claims of service connection for dental conditions and defective vision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  Since the November 2001 rating decision, new and material evidence has not been received to reopen the claims of entitlement to service connection for dental conditions or defective vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for a compensable rating for a left forearm scar are not met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in June 2009 and August 2009 specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

With respect to the pending new and material evidence claims, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claims and to establish entitlement to the underlying claims for benefits sought in the June 2009 VCAA letter mentioned above.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Claims to Reopen

In the current appeal, the Veteran contends that she suffers from residuals of dental injury from service trauma.  Moreover, it is claimed that she suffers from defective vision, claimed as myopia, that was sustained in service.  In this regard, review of the claims file shows that service connection for dental conditions and defective vision was denied in a September 1999 rating decision.  In November 2001, it was determined that new and material evidence had not been received to reopen the previously denied claims.  She was notified of the November 2001 denial in December 2001.  The Veteran did not appeal, no new and material evidence was submitted within one year of the December 2001 notification of the denial and the RO decision is therefore final as to these claims.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claims that had been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2015).  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claims for service connection for dental conditions and defective vision, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Generally, service connection requires (1) the existence of a present disability, (2) inservice incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381 (a) (2015).  

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381 (2015).  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, DCs 9900 through 9916 (2015).  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2015).  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth, see 38 C.F.R. § 3.381(a) (2015), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150 (2015); Simington v. West, 11 Vet. App. 41, 44 (1998).  

Pertinent regulations provide that congenital or developmental defects or refractive error of the eye are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. § 1110 (West 2014).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c) (2015); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  In general, a congenital problem is considered to be a disease if it is capable of improving or deteriorating while a defect is not considered capable of improving or deteriorating.  VAOPGCPREC 82-90.  Further, a congenital/developmental disease may be considered for service connection if it manifested itself during service.  Similarly, service connection may be established due to superimposed disease or injury during service.

As noted above, the Veteran's claims of service connection for dental injury from service trauma and defective vision were last previously considered and denied in a November 2001 RO decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to STRs and the Veteran's statements.  She failed to report for VA examinations (dental and vision) scheduled in July 1999.  

At the time of the last final denial, the Veteran contended that she had suffered dental trauma during service as she had had an extensive amount of dental work to repair broken teeth during service.  She also reported diminished vision during service which required her being fitted for glasses.  Since service, she had had numerous eye glass prescriptions and was being followed for possible glaucoma development.  See, for example, the Veteran's statements dated in January 1999.  

Here, the Veteran's dental STRs show that she was seen throughout her military service for dental issues to include fittings and repair of mandibular retainers, extractions of numerous teeth, and repair of fractured tooth #8 in May 1997.  In March 1998, her dental hygiene was noted to be "very good."  She entered service and did not need glasses.  During service, however, various eye conditions were assessed and she was fitted for glasses.  In October 1997, for example, myopia, astigmatism, and refractive error were noted.  She continued to wear corrective glasses, and at time of service separation examination in August 1998, her vision was noted to be corrected to 20/20, bilaterally.  The Veteran was scheduled for VA dental and vision examinations in July 1999, but she failed to report.  He claims for service connection for dental conditions and for defective vision were denied in 1999, and, as already noted, it was determined in November 2001, that new and material evidence had not been received to reopen the previously denied claims.  The basis for the denial of service connection for dental conditions was that the evidence failed to show dental injury as a result of trauma during service.  Moreover, it was noted that treatable carious teeth, replaceable missing, teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis were not disabling conditions for VA purposes.  The claim for service connection failed in that the Veteran's vision was shown to be corrected to 20/20 bilaterally at time of discharge.  As noted earlier, VA regulations provide that astigmatism/myopia/presbyopia are congenital or developmental defects which are unrelated to military service.

As indicated above, the November 2001 RO denial of the claims is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claims of entitlement to service connection for dental injury due to service trauma and entitlement to service connection for defective vision, claimed as myopia, has not been received.  

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, private and VA records dated from 2001 to the present day.  This medical evidence indicates that the Veteran has continuing diagnoses of myopia and astigmatism for which she continues to wear corrective glasses.  A family history of glaucoma has been noted, (e.g., upon private record in May 2010), but the Veteran has not been diagnosed with this condition.  No chronic dental disorders are reflected in these records.  With regard to the Veteran's repeated assertions concerning the incurrence and etiology of the current claims, these contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, this evidence cannot be considered "material" because it is cumulative of the medical evidence already of record.  In particular, this evidence documents currently diagnosed myopia and astigmatism as well as the Veteran's contentions of inservice injury and continuing symptomatology.  The evidence fails to reflect a chronic dental disorder.  Moreover, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that she is competent to opine on complex medical questions such as the etiology of the claimed dental conditions or defective vision.  

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence or argument concerning nexus that was not previously considered.  Accordingly, her contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.  

The Veteran has been afforded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a) (West 2014).  As the additionally received evidence does not tend to establish a nexus to service of a VA-recognized disease or injury, it does not raise a reasonable possibility of substantiating the claims on the merits.  See 38 C.F.R. § 3.156 (2015).  It is not evident from the record that the Veteran has any chronic dental condition.  She does have myopia and astigmatism and new and material evidence to account for these problems has not been received.  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claims for service connection for dental injury due to service trauma and defective vision, claimed as myopia, are not reopened.  

Increased Rating Claim
Left Forearm Scar

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran claims entitlement to a compensable rating for her service-connected left forearm scar, currently rated as noncompensable under DC 7805 as of January 12, 1999, the date following her discharge from service.  38 C.F.R. § 4.118, DC 7805 (2015).  

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805. DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  
38 C.F.R. § 4.118, DC 7805 (2015).  Therefore, the Board has considered all applicable DCs, as discussed further herein.  

In August 2001, the Veteran underwent a VA scar examination.  She said that the scar remained painful.  It was located just below her elbow so that when she extended her forearm, she felt some resistance in the scar.  On evaluation, there was an approximately 1 inch linear oblique scar located on the lateral anterior forearm just below the elbow.  It was slightly raised.  She claimed some tenderness to palpation.  The scar was soft.  There was no loss of underlying tissue.  There was no edema, inflammation, or keloid formation.  There was minimal disfiguration because of the size and location of the scar.  (Photos of the scar were taken, are of record, and have been reviewed.)  

The Veteran filed a claim for an increased rating for the left forearm scar which was received in April 2009.

When the scar was examined by VA in September 2009, the Veteran noted that she could function and perform all daily activities.  Her scar did not prevent her from being employed.  The only complaint she had was that the scar was "raised up."  Physical exam showed a very slightly raised oblique linear unremarkable surgical scar.  It was 2.5 cm. long.  There was no tenderness to palpation.  There were no adherents.  The scar was located in the lateral aspect of the left upper forearm, just below the elbow.  

Based on a review of the pertinent evidence, the Board finds that a compensable rating for the Veteran's left forearm scar is not warranted.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's left forearm scar was initially tender with complaints of pain, but it is now currently asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects.  

As noted above, the Veteran's scar is currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the 2001 and 2009 examinations of record do not reflect that the Veteran's scar results in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under DC 7805.  

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's left forearm scar, but finds that no higher rating is assignable under any other DC.  To that end, DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scar is located on her left forearm, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the August 2001 and September 2009 reports, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, DC 7801 is inapplicable.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id., DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  In this regard, while the Veteran reported at August 2001 examination that she had experienced pain associated with the forearm scar, it apparently was not unstable and there was no tenderness upon physical examination.  Any reports of pain in the scar are outweighed by the examination report in 2009 that reflects only insignificant findings.  Moreover, the scar was specifically noted to be only slightly raised in 2009.  This statement is corroborated in the photos of record.  Therefore, such objective findings are more probative than the Veteran's statements of pain and a feeling of resistance in the scar at the 2001 examination.  Furthermore, as already noted, such objective examinations revealed that the scar was not subject to frequent loss of its covering of skin, rendering it unstable.  

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for her left forearm scar.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected left forearm scar.  Hart, supra.  However, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 (2015) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left forearm with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  The specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her forearm scar.  In this regard, the evidence shows that the scar is not unstable or painful, nor does it result in limitation of function of the Veteran's left upper extremity.  She has not described, and the objective evidence does not show, any additional symptomatology.  Furthermore, the Veteran's scar is rated under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805 (2015).  This includes, where applicable, DCs pertaining to limitation of function.  Therefore, as such DC contemplates all functional limitations imposed by the Veteran's scar, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her forearm scar.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for her forearm scar is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for her left forearm scar.  Therefore, the benefit of the doubt doctrine is not applicable and her claim for a compensable rating for her left forearm scar must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).  


ORDER

The application to reopen a claim of entitlement to service connection for dental injury from service trauma is denied.  

The application to reopen a claim of entitlement to service connection for defective vision, claimed as myopia, is denied.  

Entitlement to a compensable rating for a left forearm scar is denied.  


REMAND

Also on appeal are service connection claims for uterine fibroids, ovarian cysts, sinusitis, allergic rhinitis, pharyngitis and GERD.  The Veteran also claims service connection for anemia, headaches, menorrhagia, infertility, and a retroverted uterus, as due to service or as secondary to uterine fibroids.  

Review of the file reflects that the Veteran was on birth control pills (Ortho Novum 777) prior to service entrance.  This prescription continued throughout service.  In part, she alleges that her current gynecological problems are associated with her long time use of this pill.  In a June 2009 statement, she said that she suffered painful menstrual cycles during service and took over-the-counter medications for her complaints.  She had to plan social activities around her menstrual periods during service.  Her STRs reflect that she was seen on occasion for stomach problems as well as abdominal complaints to include bloating and cramps, often associated with anxiety about her gynecological examinations.  Post service records show diagnoses of various disorders, to include uterine fibroids, ovarian cysts, menorrhagia, infertility, and a retroverted uterus.  A VA examination addressing many of these claims was conducted in September 2009.  The examiner's opinions were not favorable to the Veteran's claims.  However, also of record, is a March 2012 opinion as provided by M.C.M., M.D., a private physician, wherein she opined that the Veteran's inservice reports of deep dyspareunia, bloating, pelvic pain, and infertility, may have been indicative of fibroid manifestations at that time.  It was her opinion that it was more likely than not that the Veteran's current condition might have "pre-existed since 1993."  

As there are contradictory opinions of record, the Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA gynecological examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 432 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Moreover, as to claims for service connection for pharyngitis and GERD, it is noted that the Veteran was seen for pharyngitis in May 1993, and, as already noted, she had stomach complaints on numerous occasions during service.  Post service records reflect diagnoses of allergic rhinitis and pharyngitis, as well as irritable bowel syndrome.  It is the Board's conclusion that examination should also be conducted to determine whether current respiratory and gastrointestinal conditions, if present, are associated with inservice complaints.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for any conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, schedule the Veteran for a VA gynecological examination, to determine the nature and likely etiology of the Veteran's gynecological disorders.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  

The examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's gynecological disorders, if present, to include uterine fibroids, ovarian cysts, menorrhagia, infertility, and retroverted uterus, diagnosed over the years after discharge in 1999), had their onset during the Veteran's active service from March 1993 to January 1999, or are related to any inservice disease, event, or injury, to include the long time taking of Ortho Novum 777 (birth control).  Moreover, if uterine fibroids are found to be service related, the examiner is to provide an opinion as to whether any current gynecological disorders found are secondary to that condition.  The examiner is also to provide an opinion as to whether anemia and headaches are present, and, if so, whether such had their onset during active service, or whether such are secondary to uterine fibroids if fibroids are found to be service related.  

In providing these opinions, the examiner must specifically address the medical opinion of March 2012 as provided by a private examiner which is in support of many of the Veteran's claims.  Also, a discussion of all clinical findings dated during the period of active duty must be included.  

In determining whether a disorder is secondary to another disability, it must also be determined whether there is an increase in severity of the disorder, not due to the natural progress of the disorder, that is proximately due to or the result of the disability (aggravation).

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  

3.  Following completion of the development of requested in paragraph 1, above, schedule the Veteran for appropriate VA examination performed by a physician to determine the etiology of any respiratory condition, including chronic pharyngitis, allergic rhinitis or sinusitis found to be present.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should address the following:  

a.  Does the Veteran have a currently diagnosed respiratory disorder, including chronic pharyngitis, allergic rhinitis, sinusitis or another disability?  

b.  If so, is it at least as likely as not (50 percent probability or more) that any current respiratory disability had its onset in service, is related to the Veteran's respiratory problems in service, or is otherwise the result of a disease or injury in service?  

c.  Reasons should be provided for all opinions rendered.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorders, to include GERD or irritable bowel syndrome.  After examining the Veteran and reviewing the claims file, the examiner should determine whether the Veteran has a gastrointestinal condition that is at least as likely as not (e.g., probability of 50 percent or greater), etiologically related to any incident of active duty, to include her inservice stomach complaints.  

A full rationale (i.e., basis) for any expressed medical opinions must be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

5.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

6.  After the above has been completed, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


